Citation Nr: 0700295	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran was a member of the American Merchant Marines 
from November 1942 to July 1945 with periods of oceangoing 
service.  The veteran's DD Form 214 reflects that he received 
the Combat Bar with stars while serving as an American 
merchant marine.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

In the September 2004 rating decision, service connection was 
denied for hearing loss and tinnitus.  The veteran perfected 
an appeal as to those denials.  

In August 2006, the veteran was scheduled for a hearing at 
the RO before a Veterans Law Judge in September 2006.  
However, the veteran's representative indicated that the 
veteran was withdrawing his hearing request.  The veteran has 
not since indicated that he desires a hearing.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in service.

2.  The competent medical evidence of record indicates the 
veteran's bilateral hearing loss is related to acoustic 
trauma in service.

3.  The evidence of record shows that the veteran had ringing 
in his ears during active service, and that he currently has 
tinnitus.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 
38 C.F.R. §§ 3.7(x), 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.7(x), 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to the claims, a VCAA letter was sent to the 
veteran and to his representative by the RO in July 2004.  
The veteran and his representative have not contended that 
VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for both bilateral hearing 
loss and tinnitus.  Although it is not the Board's 
responsibility to assign a disability rating and effective 
date therefor, the Board notes that the RO provided notice 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding a disability rating and effective date in a March 
2006 letter.  The Board is confident that should additional 
notice be required, such will be provided to the veteran.

Pertinent law and regulations

Active duty

The record indicates that the veteran was a member of the 
Merchant Marines between November 1942 to July 1945 with 
several periods of oceangoing service during that time.  
Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) 
(2006).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

Analysis

Initial matter - service medical records

VA Adjudication Procedure Manual, M21-1 reflects that it is 
not possible to request "service medical records" for a 
merchant seaman who served under the jurisdiction of the U.S. 
Coast Guard and that the only available records would be 
treatment records from a U.S. Public Health Service (USPHS) 
hospital.  In this case, there is no allegation of treatment 
at a USPHS hospital.  Therefore, the veteran's service 
medical records are missing and no attempt could be made to 
locate them.  Under such circumstances, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

1.  Entitlement to service connection for bilateral hearing 
loss.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of an 
August 2004 VA examination shows not only that the auditory 
thresholds for 2000, 3000, and 4000 Hertz are 40 decibels or 
greater in both ears but also that speech recognition scores 
were 92 percent in both ears.  Hickson element (1) is 
therefore satisfied.

Moving to Hickson element (2), injury or disease, the Board 
will separately address disease and injury.  There is no 
evidence of disease, that is to say hearing loss, in service.

Turning to the matter of in-service injury, the veteran 
received the Combat Bar with stars.  A submission by the 
veteran's representative reveals that the Combat Bar was 
issued to merchant seamen who served in a ship which, at the 
time of such service, was directly attacked or damaged by an 
instrumentality of war; that a star was issued to seamen who 
were forced to abandon ship when so attacked or damaged; and 
that for each additional abandonment, an additional star was 
issued.  The Board finds that combat status, and with it the 
presumptions in 38 U.S.C.A. § 1154, is established.  

During his oceangoing service, the veteran served as a radio 
operator and wireless operator.  He has alleged that he had 
noise exposure during combat because he worked in the area 
immediately under the 20-millimeter gun tubs, which were used 
against enemy aircraft.  The Board accepts that he was 
exposed to acoustic trauma during combat.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown.  Hickson element (2) is thus 
satisfied.

Moving to element (3), medical nexus, as set out above, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not presumptively establish service connection for a 
combat veteran or provide medical nexus evidence; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  
  
The question which must therefore be answered by the Board is 
whether the in-service noise exposure resulted in the 
development of his current bilateral hearing loss.  There are 
several opinions on this matter.  In June 2004 and March 2005 
statements, a private physician opined that there was a 
"significant chance" that the veteran's in-service noise 
exposure subsequently impaired his hearing.  An October 2003 
VA treatment record reflects an assessment that the veteran's 
hearing loss "could" be service related.  

However, there is an opinion against the claim.  An August 
2004 VA examiner opined that without documentation of hearing 
loss or complaints of ear problems at discharge, it was not 
likely as not that the veteran's hearing loss was related to 
service.  The Board finds that this opinion, based as it is 
on the utter lack of service medical records (rather than on 
service medical records which show no complaints), is flawed.  

The Board finds that the evidence for and against the 
veteran's claim is in equipoise.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's bilateral 
hearing loss and active service.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006).  Hickson element (3) 
has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for bilateral hearing loss.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that bilateral hearing loss was incurred 
in service.  The benefit sought on appeal is accordingly 
allowed.

2.  Entitlement to service connection for tinnitus.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
tinnitus.  The report of the August 2004 VA examination 
reflects a diagnosis of tinnitus.  Hickson element (1) is 
therefore satisfied.

As to Hickson element (2), injury or disease, the Board's 
discussion above applies.  Hickson element (2) is thus 
satisfied.

With respect to Hickson element (3), the veteran has in 
essence alleged that he had ringing in his ears in service 
and thereafter.  The Board has no reason to doubt the 
veteran's statements.  Lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 406 
(1995).  

The Board is aware that the August 2004 VA examiner opined 
that based on the veteran's "vague" report of onset of 
tinnitus, it was not likely as not that the veteran's 
tinnitus was related to service.  The Board, however, finds 
that the veteran's reporting of tinnitus symptomatology in 
service is not vague.  In light of the veteran's 
participation in combat, the Board does not see any reason 
for specificity.  Indeed, holding a deep-water sailor to 
identifying a place of injury would be an unduly burdensome 
task.  

The veteran has asserted that he had ringing in his ears in 
and since service, and the diagnosis of tinnitus speaks for 
itself.  Chronicity of tinnitus is therefore established.  
See 38 C.F.R. § 3.303(b) (2006).  Hickson element (3) is 
accordingly satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for tinnitus.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that tinnitus was incurred in service.  The 
benefit sought on appeal is accordingly allowed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


